UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No.333-147716 Blue Sphere Corp. (FORMERLY JIN JIE CORP.) (Exact name of registrant as specified in its charter) Nevada 98-0550257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Asuta Street, Even Yehuda, Israel 40500 (Address of principal executive offices)(zip code) 972-9-8917438 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(g) of the Exchange Act of 1934:Common Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act of 1934. YesxNoo The registrant is a voluntary filer and, as such, is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act of 1934.Consequently, the level of the registrant’s disclosure may vary from what is required of a mandatory reporting company. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant filed such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of September 30, 2010, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was approximately $12,575,988. State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of September 30, 2010, there were 68,500,000 shares of common stock, par value $0.001 per share, issued and outstanding. ii TABLE OF CONTENTS PART I Item 1. Business 1 Item 1A. Risk Factors 2 Item 1B. Unresolved Staff Comments 2 Item 2. Properties 2 Item 3. Legal Proceedings 2 Item 4. Submission of Matters to a Vote of Security Holders 2 PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 Item 6. Selected Financial Data 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 6 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 7 Item 9A. Controls and Procedures 7 Item 9B. Other Information 8 PART III Item 10. Directors, Executive Officers and Corporate Governance 8 Item 11. Executive Compensation 10 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 12 Item 13. Certain Relationships and Related Transactions, and Director Independence 13 Item 14. Principal Accounting Fees and Services 13 PART IV Item 15. Exhibits and Financial Statement Schedules 13 Our financial statements are stated in United States dollars (U.S. $) and are prepared in accordance with United States Generally Accepted Accounting Principles (“GAAP”).In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars. As used in this report, the terms “we”, “us”, “our”, “Blue Sphere” or the “Company” mean Blue Sphere Corp. and its wholly-owned subsidiaries, Eastern Sphere, Ltd. and Blue Sphere USA, Inc., unless the context otherwiserequires. Forward Looking Statements This report contains forward-looking statements. Forward-looking statements are projections in respect of future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors including, without limitation, (i) uncertainties regarding our ability to obtain adequate financing on a timely basis including financing for specific projects, (ii) uncertainties regarding the market for and value of carbon credits including carbon credits associated with industrial gases, (iii) political and governmental risks associated with the foreign countries in which we operate, (iv) unanticipated delays associated with project implementation including designing, constructing and equipping projects, as well as delays in obtaining required host country and United Nations approvals, (v) the development stage of our business and (vi) our lack of operating history. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. iii PART I Item 1.Business Overview We are a project integrator for greenhouse gas emission reduction and renewable energy production. We aspire to become a key player in the global carbon reduction and renewable energy market, working with enterprises with high greenhouse gas (“GHG”) emissions or renewable energy potential to reduce such emissions and/or generate renewable energy.Our business is presently primarily focused on Africa, China, the countries of the former Soviet Union and the United States.Weseek to generate revenue through sales of what are commonly referred to as “carbon credits,” energy, project development and sale of byproducts. As a project integrator, we seek to partner with owners of landfills, livestock and other animal farms, coal mines, fertilizer factories, heavy industrial concerns and other high volume GHG producers to reduce their level of GHG emissions. Our comprehensive service solution consists of managing the entire process of obtaining eligibility for and receiving carbon credits, selecting the most suitable technology to be applied, arranging project financing, constructing and equipping the project and managing the project for the duration of its revenue-producing life. We are currently focusing on ten projects for which we have signed agreements with the facility owners and which are in various stages of early development. Each of these projects are dependent upon, and will require, an infusion of significant capital, a portion of which, subject to our obtaining additional financing, we anticipate being required to contribute directly.We anticipate a lead-time of at least six to twelve months from funding before any project becomes operational for emissions reduction or renewable energy generation. For carbon credit projects without any renewable energy component, we anticipate a lead-time of another twelve to twenty four months before we receive any revenue (although such revenue may be back-dated to the date on which the project became operational).For renewable energy projects, we anticipate receipt of revenue as soon as such projects become operational.Our interest in any particular project will vary depending on a variety of factors.Set forth below is a list of the ten projects for which signed agreements: China Ghana Kazakhstan Ukraine Uzbekistan ● 1 methane from manure to carbon credit and renewable energy project ● 1 landfill carbon credit project ● 1 fertilizer plant carbon credit project ● 2 landfill carbon credit and renewable energy projects ● 1 fertilizer plant carbon credit project ● 1 landfill and compost carbon credit and renewable energy project ● 1 landfill carbon credit and renewable energy project ● 1 landfill and compost carbon credit and renewable energy project ● 1 waste-to-energy carbon credit and renewable energy project In addition, we are engaged in discussions relating to a range of carbon credit and renewable energy projects in Africa, China and the countries of the former Soviet Union and certain projects in the United States, focusing on methane to electricity and industrial gas projects. Corporate History We were incorporated in Nevada in July 2007 under the name Jin Jie Corp.Prior to the second quarter of fiscal 2010 we were engaged in the business of developing and promoting automotive internet websites.That business generated no revenue and an accumulated deficit of approximately $64,000.During the second quarter of 2010 we changed our business to our current business. In connection with the change, we took the following actions: (i)effective February 17, 2010, we changed our name to our current name by merging into our company a wholly-owned subsidiary formed for that purpose (ii) effective February 17, 2010, we effected a 35-for-1 forward split of our authorized and issued and outstanding common stock, as a result of which our authorized common stock increased from 50,000,000 shares to 1,750,000,000 shares and our outstanding common stock increased from 1,900,000 shares to 66,500,000 shares, (iii) effective February 26, 2010, certain former shareholders of our company sold an aggregate of 34,800,000 shares of our common stock held by them, representing approximately 38% of our then outstanding stock, to new investors for an aggregate purchase price of $34,800 and (iv) effective March 3, 2010, we entered into employment agreements with Shlomo Palas, our CEO, Eliezer Weinberg, our Chairman and Shmuel Keshet, our COO.Messrs. Palas, Weinberg and Keshet were each granted two-year time-vested stock options to purchase 8,321,917 shares of common stock, representing 9% of our then outstanding shares, at an exercise price of $.001 per share. On April 8, 2010, we appointed Alex Werber as our Chief Financial Officer.Mr.Werber serves on a part-time basis. On March 3, 2010, Messrs. Palas and Weinberg were elected as members of our board of directors, with Mr. Weinberg being elected as non-executive Chairman.In April and May 2010, the remaining management and board members of our company prior to the change of business resigned.On October 25, 2010, we appointed Mark Radom as our Chief Carbon Officer.Mr. Radom serves in this capacity on a full-time basis.We have four full-time employees, our non-executive chairman (who is not an officer of the Company, but has an employment agreement nonetheless), our chief executive officer, our chief operating officer and our chief carbon officer, and four part-time employees – our chief financial officer, an office manager, a book-keeper and a representative in China, who assists us in identifying projects in China.We have employment agreements with non-executive chairman, our chief executive officer and our chief operating officer and a services agreement with our chief financial officer.We have no other employment or similar agreements with any of our employees. Strategy We provide tailored solutions internationally to reduce significantly the more potent greenhouse gas emissions (including, but not limited to, nitrous oxide and methane) and, where economically feasible, generate clean, renewable energy. We expect to generate revenue through sales of carbon credits, sales of thermal and electrical energy, project development and sales of by-products. We offer potential project partners (e.g., owners of landfills, coal mines, fertilizer factories, farms) a turnkey operation in achieving the emission reduction. We will execute the process needed to make the project eligible for greenhouse gas credits, choose the most suitable technology to be applied, arrange for the financing, and then oversee construction of the project and manage the project for its life. Initially, our focus has been in countries from the former Soviet Union, China, Ghana and the USA. Outside the U.S., the Company’s greenhouse gas reductions operate under the rubric originally created by the Kyoto Protocol and implemented through the United Nations, the EU, and many national governments. Payments for these greenhouse gas reductions come principally from the United Nations, national governments, or major corporations buying greenhouse gas credits. In the U.S., payments flow from sales of various state renewable energy credits and from sales of renewable-derived thermal and electrical energy.Aiming to be distinctive in the “clean, green” market, Blue Sphere intends to: · provide a one-stop, turn-key solution that is unique in the market today; · identify and obtain the rights to lucrative projects without incurring material expense; · deliver seamless and professional project implementation through a combination of its own expertise and the use of third-party experts with a track-record of success; · be open to the use of any mature and well-known technology and, thus, be able to tailor make cost-efficient and effective solutions for each project; · leverage its management’s more than 30 years of experience in successful implementation of large and complex projects in the developing world; · build local and international teams to support each project; · to obtain political, property, non-performance and insolvency insurance for its projects; and · although operating in parts of the developing world, to receive almost all of its revenues in euros, renminbi and dollars. Material Features of our Concessions (i.e., Rights to Perform Our Projects) Although we can offer no assurances going forward, to-date, we have structured each of the above-listed projects as a binding option in our favor with our counter-parties granting us rights to implement and participate in such projects subject to our right to suspend performance and/or terminate such agreements, in each case, without prejudice, if at any time, in our reasonable judgement, continuing performance of our obligations becomes economically unattractive. We have also negotiated control over the implementation of and revenue participations in all of our projects for the entire revenue earning life of such projects.Under the rules of the Kyoto Protocol, the maximum revenue earning life from receipt of carbon credits is 21 years.Renewable energy generation and sales are separate from the Kyoto Protocol and may be continued indefinitely.Accordingly, we anticipate exercising control over and participating in such projects for so long as it remains profitable or beneficial for us to do so. Competition There are a number of other companies operating in the carbon credit and renewable energy space.Such companies range from service or equipment providers, to consultants and managers and to buyers and/or investors.In contradistinction to the standard market approach in this space (i.e., being a service or equipment provider, a consultant or manager or a buyer or investor), and as referred to above, we seek to provide a one-stop shop, turn-key solution to project owners.In other words, our business model is to initiate, finance, develop and manage all aspects of project implementation and sales of the project’s carbon credits and/or alternative energy starting from identifying the opportunity and ending with terminating the project’s operations after its revenue-earning life is over (if at all).We believe that this one-stop shop approach is attractive to project owners and will differentiate us in a positive manner from our competition. Government Approval Each of the projects we have signed to-date requires the approval of the relevant governments.We have received all applicable government approvals in respect of our Uzbekistan landfill/compost project.We have applied for government approvals in respect of our Ghanaian projects and expect to receive such approvals by the end of the second calendar quarter of 2011.We expect to apply for approvals for the balance of our non-Kazakhstan projects in calendar 2011 and for our Kazakhstan projects as soon as Kazakhstan becomes eligible to issue carbon credits, which is expected in 2012.We can offer no assurances that we will receive any approvals, which are still outstanding. Effect of Existing or Probable Government Regulations on Our Business Our projects are located in jurisdictions in which there are no government regulations materially affecting our business.We are not aware of any probable or proposed governmental regulations that, if enacted, will have a material impact on our business. Costs and Effects of Compliance with Environmental Laws We are aware of no costs or effects of compliance with environmental laws with respect to our business except for our Ghanaian projects where an environmental impact assessment (“EIA”) is a requirement to receive government approval.We expect to perform an EIA for each of our Ghanaian projects as part of the preparation of materials we will submit to the United Nations in order to receive carbon credits.We expect each EIA to cost between $10,000 and $20,000. Item 1A. Risk Factors As a small reporting company, we are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties Our principal executive office is located at 35 Asuta St. Even Yehuda, Israel 40500, for which we pay the operating expenses but do not pay any rent.We intend to obtain additional working space for and to be located near our projects as and when the level of activity of such projects warrants such action.Until such time, we believe that our property is adequate for our current and immediately foreseeable operating needs. Item 3. Legal Proceedings As of September 30, 2010, we were not a party to any legal proceedings of any kind. Item 4. (Removed and Reserved) 2 PART I I Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Recent Sales of Unregistered Securities On March 3, 2010, we raised $500,000 in gross proceeds from a private placement of 1,000,000 units at a price of $0.50 per unit, each unit consisting of one share of common stock and one share purchase warrant exercisable at a price of $0.50 per warrant for a period of two years from the closing date. On July 13, 2010, we raised an additional $500,000 in gross proceeds from a private placement of 1,000,000 units at a price of $0.50 per unit, each unit consisting of one share of common stock and one two-year warrant to purchase one share of common stock at an exercise price of $0.60 per share. Each of the foregoing transactions was made in non-brokered placements to a non-US person in reliance upon Regulation S under the Securities Act of 1933, as amended.We received 100% of the amounts raised in cash and are using such amounts to fund our operating and business development expenses. Market Information Our common stock is quoted on the OTC Bulletin Board under the symbol “BLSP”. The following quotations, which were obtained from siliconinvestor.com, reflect the high and low bids for our common stock for the periods indicated, based on inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The first day on which our common stock traded under BLSP was March 16, 2010.Prior thereto, the name of our company was Jin Jie Corp. and its common stock traded under the symbol JIJE. The high and low bid prices of our common stock for the periods indicated below are as follows: OTC Bulletin Board (1) Quarter Ended High Low September 30, 2010 $ 0.47 $ 0.28 June 30, 2010 $ 1.15 $ 0.25 March 31, 2010 $ 1.23 $ 1.11 December 31, 2009 no trades in our stock September 30, 2009 no trades in our stock June 30, 2009 no trades in our stock March 31, 2009 no trades in our stock December 31, 2008 no trades in our stock Over-the-counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not represent actual transactions. Our common stock is issued in registered form. Nevada Agency and Transfer Company 50 West Liberty, Suite 880, Reno, Nevada (telephone and facsimile: ) is the registrar and transfer agent for our common stock. Holders On September 30, 2010, the stockholders’ list of our common stock showed 17 registered stockholders and 68,500,000shares outstanding. On September 30, 2010, the last reported sale price of our common stock on the National Association of Securities Dealers OTC Bulletin Board was $0.33 per share. Dividends We declared no dividends in the fiscal year ended September 30, 2010 and we do not intend to pay any cash dividends in the foreseeable future. Although there are no restrictions that limit our ability to pay dividends on our Common Stock, we intend to retain future earnings for use in our operations and the expansion of our business. 3 Item 6. Selected Financial Data As a small reporting company, we are not required to provide the information required by this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW Summary of Current Operations Bluesphere has current and potential operations in two areas:(i) carbon credit projects and (ii) renewable energy generation. Carbon Credit Projects We have 10 signed agreements to implement carbon credit projects and are currently evaluating each project to determine its optimal method of implementation, identifying suitable experts to assist us in project implementation and arranging necessary financing.We are also continuing to pursue and sign new carbon credit projects with high volume potential. Renewable Energy Generation Eight of our signed carbon credit project agreements have renewable energy potential and we are separately evaluating non-carbon credit projects or projects with low volumes of carbon credits for renewable energy generation.As with our carbon credit projects, we are currently evaluating the renewable energy component of each project to determine its optimal method of implementation, identifying suitable experts to assist us in project implementation and arranging necessary financing.We are also continuing to pursue and sign new projects with renewable energy potential. Seven of our 10 projects are landfill gas projects, of which six have compost and renewable energy possibilities.One of our projects is a manure-to-energy project.The remaining two of our projects involve the destruction of nitrous oxide from nitric acid production at fertilizer plants.With the exception of one project, we are responsible for investing 100% of the project cost and managing the implementation of each project.Each of the landfill gas projects is expected to cost between $1,500,000 to $3,000,000 for the landfill and/or compost components and another $1,500,000 to $3,000,000 for renewable energy generation.The manure to energy project is expected to cost us between $16,000,000 and $17,000,000 with the balance (i.e., $12,000,000 to $13,000,000) of the project cost being borne by our counter-party.The nitrous oxide abatement projects are expected to cost up to $10,000,000 to $12,000,000.We expect to have more precise estimates after we obtain financing for these projects and conduct more detailed engineering studies of such projects. In exchange for paying 100% of and managing each project’s implementation, we will have the right to participate in revenue receipt from each project for so long as it produces revenue.Carbon credit projects receive revenue for up to 21 years.Renewable energy projects receive revenue for so long as power is produced and sold, which can continue indefinitely so long as there is a reliable source of biomass to generate such power.We expect to receive adequate biomass volumes for power generation for a minimum of 21 years.We will seek to extend this supply when the initial term is close to expiring. In all but one case, we have structured our project rights such that we will receive all revenue until we have been fully reimbursed for our investment and then we share the net profits with the other project participants in an increasing amount as time goes on.In one of our landfill projects in Ghana, we will receive 89.5% of the revenue until full reimbursement after which we will share the net profits with the other project participants in an increasing amount as time goes on.In any case, once there is project revenue, which from carbon credits should be approximately two years after the project becomes operational and from renewable energy as soon as power is produced (which we estimate to be one year after full financing for the energy component has been secured), all future expenses relating to our projects will be paid for out of project revenue. One of our landfill projects and one of our nitrous oxide abatement projects is in Kazakhstan, which is not yet eligible under the rules of the Kyoto Protocol to issue carbon credits.It is expected, but not certain, that Kazakhstan will become eligible to issue carbon credits in 2012.In such case, the timing of both our investment and revenue receipt will be delayed a minimum of one year. We estimate revenue based on today’s price per carbon credit (in each case in Euros and subject to change as the market price per carbon credit fluctuates) from our carbon credit projects as follows: · landfill gas projects:from 500,000 to 1,500,000 per annum · manure-to-energy project:900,000 per annum · nitrous oxide abatement projects:6,000,000 to 8,000,000 per annum We estimate that, assuming we obtain financing for our projects in 2011, we will receive the first carbon credit revenue in 2013. We estimate revenue based on today’s prices per unit of renewable energy (in each case translated into U.S. dollars from local currencies and subject to change as the tariff per unit of energy changes) from our renewable energy projects as follows: · renewable energy from landfill projects:from 750,000 to 1,000,000 per annum · manure-to-energy project:2,900,000 per annum 4 Results of Operations Revenue We have recorded no revenue since inception. General and administrative expenses General and administrative expenses for the year ended September 30, 2010 were $6,192,000, as compared to $18,000 for the year ended September 30, 2009. The increase is primarily attributable to non-cash charges totalling $5,455,000 for stock options and warrants granted to employees in March 2010, project due diligence and implementation expenses of $131,000 relating chiefly to the preparation of project design documents for two of our projects, marketing expenses of $94,000 relating to website development and engagement of a public relations firm, as well as compensation and other expenses associated with the commencement of our GHG emission reduction activities in March 2010.Legal expenses amounted to $120,000, as compared to $10,000 for year ended September 30, 2009.The increase is attributable to expenses incurred in connection with the switch in business model from automotive website development to our current business. Net Loss As a result of the above, we incurred a net loss of $6,188,000 year period ended September 30, 2010, as compared to a net loss of $18,000 for the year ended September 30, 2009.We anticipate losses in future periods. Inflation Our results of operations have not been affected by inflation and management does not expect that inflation risk would cause material impact on its operations in the future. Seasonality Our results of operations are not materially affected by seasonality and we do not expect seasonality to cause any material impact on our operations in the near future. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires our management to make assumptions, estimates and judgments that affect the amounts reported in the financial statements, including the notes thereto, and related disclosures of commitments and contingencies, if any. We consider our critical accounting policies to be those that require the more significant judgments and estimates in the preparation of financial statements, including the following: In October 2009, the FASB issued Accounting Standards Update (“ASU”) 2009-13 “Revenue Recognition (ASC Topic 605): Multiple-Deliverable Revenue Arrangements” (“ASU2009-13”). ASU2009-13 addresses how to determine whether an arrangement involving multiple deliverables contains more than one unit of accounting and how the arrangement consideration should be allocated among the separate units of accounting. ASU2009-13 will be effective for fiscal years beginning on or after June15, 2010 with early adoption permitted. The guidance may be applied retrospectively or prospectively for new or materially modified arrangements. The new standard is not expected to have a material impact on our consolidated financial position, results of operations and cash flows. In January 2010, the FASB issued ASU No. 2010-06, “Improving Disclosures About Fair Value Measurements,” which provides amendments to ASC 820 “Fair Value Measurements and Disclosures,” including requiring reporting entities to make more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements including information on purchases, sales, issuances, and settlements on a gross basis and (4) the transfers between Levels 1, 2, and 3.The standard is effective for interim and annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December 15, 2010. We do not expect the adoption of this standard to have a material impact on our consolidated financial statements. On February 24, 2010, the FASB issued ASU 2010-09, which amends ASC 855 to address certain implementation issues related to an entity’s requirement to perform and disclose subsequent-events procedures. The new standard is not expected to have a material impact on our consolidated financial position, results of operations and cash flows. 5 Liquidity As of September 30, 2010, we had cash of $355,000, compared to $12,000 as of September 30, 2009. As of September 30, 2010, we had a working capital of $261,000 compared to $5,000 as of September 30, 2009. Management anticipates that existing cash resources, including the proceeds of the equity placements subsequent to September 30, 2010 described below will not be sufficient to fund our planned operations during the next 12 months. We estimate that, in order to fund our continued existence, we will require $1,000,000 in cash over the next 12 months.This does not include amounts we will have to invest in the implementation of our projects.Assuming we finance each project with 20% equity and 80% debt, we will require approximately $11,000,000 in additional capital to make equity investments in each of our projects.There is no assurance that we will be successful in financing our projects with 20% equity and 80% debt (such amounts could be more or less) and, even if successful, there is no assurance that we will raise such capital at all or in a timely manner. In addition to requiring capital to fund our corporate activities, the capital needs of our project development activities will be significant and will likely require equity investment on our part. As a result, we are seeking to raise additional funds and any meaningful equity financing will likely result in significant dilution to our existing shareholders. There can be no assurance that additional funds will be available on terms acceptable to us, or at all. These conditions raise substantial doubt about our ability to continue to operate as a going concern. The financial statements contained in this report do not include any adjustments to reflect the possible future effect on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Capital Resources As at September 30, 2010, we had no commitments for any capital expenditures.Based on project agreements signed to-date, we anticipate the incurrence of such commitments during the fiscal year ending September 30, 2011.We expect to fund such commitments partly with equity to be contributed by us and partly with debt to be raised from financial institutions.In order to make any equity contribution, we will be forced to raise additional funds in the form of an equity investment in us of from external investors. Off-Balance Sheet Arrangements As at September 30, 2010, we had no off-balance sheet arrangements of any nature. Market Risk and Contingent Liabilities The Company is seeking to operate largely in the developing world (such as, e.g., countries in Africa, Central Asia and Southeast Asia), making it susceptible to changes in the economic, political, and social conditions therein. The developing world has experienced political, economic and social uncertainty in recent years, including an economic crisis characterized by increased inflation, high domestic interest rates, in some cases, negative economic growth, reduced consumer purchasing power and high unemployment.Currently, many of the countries in the developing world where we have projects have been pursuing economic stabilization policies, including the encouragement of foreign trade and investment and other reforms. In the last year, there was an overall improvement in the world (and, consequently, developing world) economic environment. Nevertheless, no assurance can be given that the countries in which we currently or will operate will continue to pursue these policies, that these policies will be successful if pursued or that these policies will not be significantly altered. In case of a decline in the world economy, political or social problems or a reversal of foreign investment policies, it is likely that any such change will have an adverse effect on the Company's results of operations and financial condition. Additionally, inflation may lead to higher wages and salaries for local employees and increases in the cost of materials, which would adversely affect the Company's profitability. Risks inherent in foreign operations include nationalization, war, terrorism, and other political risks and risks of increases in foreign taxes or changes in U.S. tax treatment of foreign taxes paid and the imposition of foreign government royalties and fees. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable. 6 Item 8.Financial Statements and Supplementary Data Blue Sphere Corp. CONSOLIDATED FINANCIAL STATEMENTS AS of September 30, 2010 F - 1 Blue Sphere Corp. CONSOLIDATED FINANCIAL STATEMENTS AS OF September 30, 2010 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 CONSOLIDATED FINANCIAL STATEMENTSIN U.S. DOLLARS: Balance Sheets F-4 Statements of operations F-5 Statements of changes in shareholders' equity (capital deficiency) F-6 Statements of cash flows F-7 Notes to financial statements F-8-F-15 F - 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Blue Sphere Corp. (A Development Stage Company) We have audited the accompanying consolidated balance sheet of Blue Sphere Corp. and its subsidiary (a development stage company) as of September 30, 2010, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year endedSeptember 2010 and for the period from May 17, 2007 (date of inception) to September 30, 2010. These financial statements are the responsibility of the Company’s Board of Directors and management. Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audit, such consolidated financial statements present fairly, in all material respects, the financial position of Blue Sphere Corp. and its subsidiary as of September 30, 2010 andthe results of their operations, stockholders' equity andtheir cash flows for the year endedSeptember 30, 2010 and for the period from May 17, 2007 (date of inception) to September 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1a to the financial statements, the Company has incurred recurring losses from operations that raises substantial doubt about its ability to continue as a going concern. Management's plans concerning these matters are also described in Note 1a. The accompanying financial statements do not include any adjustments that might result from the outcome of thisuncertainty. Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel December 27, 2010 F - 3 Blue Sphere Corp. (A Development Stage Company) Consolidated Balance Sheets (In thousands except share and per share data) September 30 September 30 ASSETS CURRENT ASSETS Cash 12 Other current assets 24 1 Total Current Assets 13 PROPRERTY AND EQUIPMENT, NET 8 - Total Assets $ $
